Title: From John Quincy Adams to Thomas Boylston Adams, 13 May 1811
From: Adams, John Quincy
To: Adams, Thomas Boylston



N. 12.
My dear Brother,
St: Petersburg 5 March 1811

The Austrian Minister, Count H. Julian, some time since, jokingly asked me if I had received any very late advices of the year before last from home—When I turn to the last letter that I have received from you, and find it dated 7. May 1810. the Count’s wit seems to have lost all its exaggeration. The longer we remain absent from our Country and our friends the more uneasy we feel under the long intervals between the times when we receive letters from you. It is now more than four months since I have received a line from you, and ten full months since the date of your last letter.
As the westerly voyage from Europe to America is almost always longer than the easterly voyage from America to Europe, it is in the natural course of things to be expected that our letters to you will be longer from the times of their date in reaching your hands than your’s in coming to our’s.—yet from the frequency with which since our arrival here I have written, and the pains that I have taken to send by various conveyances, I think it impossible either that you should have been at anytime upwards of four months without receiving a letter from me, or that the date of my last received letter should at any time have been full ten months old.
My dear Mother does indeed complain in the latest letters that we have received from her, that you had also been long without hearing from us—We had not the last Winter so many opportunities of forwarding letters to places from which they could be dispatched to America, and as none of the vessels which went from Cronstadt sailed before the middle of June, and all experienced considerable detentions before they got clear of the Baltic and the North Sea, most of our letters must have been of antient date when you received them. But from the time when the Horace arrived at Boston, which I hear was on the 13th: of September untill this time, and indeed untill you receive this letter, if you remain at any time a month without receiving letters from us, it will be because the obstacles to their transmission are absolutely insuperable.
I have in a former letter requested you to write me at stated periods, say at least once a month, without waiting to know by what opportunity to send it. During the Summer Season, while vessels bound directly to Russia sail from the United States, if when your letter is written you will give it to Mr. Gray, and request him to forward it by the first opportunity that may occur, to judge from the experience of last year, your letter will never wait a fortnight, without being dispatched, and although it may be four or even six months before it will reach me; yet the succession being once established, the intervals between the receipt of one letter and another will on the average not be longer than those between their dates—At least we shall not have the mortification of seeing vessel after vessel of Mr. Gray’s or Mr. Thorndike’s arriving direct from Boston, Salem or Beverly at Cronstadt or at Archangel, without bringing us a line from Quincy
But by the time when I can expect you will receive this letter, that is, by the last of July the Season for dispatching vessels direct from the United States for Russia will be past, and as my present anticipation is that we shall spend the next Winter, as we have the present and the last at St: Petersburg, I am now thinking of expedients to secure the transmission of your letters to us from October ’till June—We have no temptation to bind the sweet influences of the Pleiades, but I should fain loose the bonds of Orion.
Mr. F Gray who is with us, received letters from his father about a fortnight since, dated 13 December—They bore the Post mark of Paim-boeuf, a very old acquaintance of your father’s and mine, which is about ten leagues below Nantes upon the River Loire—We conclude therefore that the letters must have been sent by a vessel bound to Nantes, and that they were put into the Post office at Paim-boeuf—They came without difficulty, and very expeditiously having been received here in little more than two months from their date.
Mr Russell of Providence, who brought me a letter from you is now our Chargé d’Affaires at Paris—you may enclose under cover to him any letter for me, and he will forward it either by the Post or by some Courier from the Russian Ambassador to his Government—I have received several letters from the United States through that channel.
If Mr. Pinkney should return home from England, I understand that Mr. J. S Smith who left us about two months ago, is to be the chargé des affaires in England—you may enclose under cover to him or to Mr. Lyman our Consul at London letters for me, and they will not have much difficulty in transmitting them to me.—If the non-Intercourse should be removed, there will perhaps be despatch vessels sent by the government, or the Packets may still go—You will always recollect that the letters to send thus should be light—A single sheet of paper, and a cover—If you enclose one letter within another take that the inside letter be sealed only with a wafer—Sealing wax is objectionable not only for its weight; but because it wears out or tears the paper within which it is enclosed.
Here is precept upon precept—and on my part I promise you that it shall be followed by line upon line—From this time forward, unless prevented by Circumstances as far beyond my controul as they are beyond my foresight, not a month shall pass by without my writing at least one letter to you, and one to my mother—I ask of you a like return; and if you have no subject to write upon, send me extracts from Hutchinson’s History.
I mentioned Mr. J. S. Smith’s having left us—since his arrival in Europe he has been an industrious traveller—He landed in Norway, and went by land to Stockholm: there he was taken sick, and was detained almost the whole of last Winter—To come here however he was obliged to travel round the gulph of Bothnia, a journey of two thousand miles; by the impracticability at that particular season of a water passage of less than fifty—He arrived here towards the latter end of March and in June and July visited Moscow, and the celebrated annual Fair of Makarieff—He returned and spent about five months here, during which he was with us almost every day—He finally quitted us about the last of December, intending to go to Berlin—Dresden—Vienna and Paris—His appointment will probably shorten his tour, and direct his course immediately towards England—We were all much pleased with his Society, and regretted his departure—He is of an amiable disposition and of agreeable manners. I think him well qualified for the station to which he is appointed You must always take it for granted that we are all well, when I do not tell you otherwise—This is the inference which I always intend to make when our letters from America do not expressly say that you are all well. But the last summer one of the letters which we received happened to speak only of our George, without saying anything of his brother, and untill the next letter came, my wife was a little anxious lest John should have been sick—I argued with her that the conclusion was not logical, but in fact I was almost as uneasy as herself, that it might be true— you know what love and absence are, and how they operate upon the solicitude and imagination of a Mother—We have not been so much involved in dissipation this Winter as the last, though yet too much for my taste—We are now in the midst of the longest and most rigorous of the four Russian lents—All is quiet and devotion, and I had almost said famine, untill the Easter Holidays, which are still six weeks distant—
Feasting or Fasting, I am always equally your’s.
